DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-14 are presented for examination on the merits.

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Curtis (US 20140253335 A1) 
As to claim 1, Curtis discloses in seat location system having claimed:
a.	a projector that displays an image by projecting the image onto a floor surface of a passage in an interior of an aircraft; and a controller that controls the projector to display the image on the floor surface of the passage in the interior of the aircraft read on ¶ 0041-0042 & 0069, (controller 202 may be comprised of at least one of a switch, a sensor system, a processor unit, a computer, an application integrated circuit, or other suitable components. For example, when controller 202 includes a switch, the switch may be one that is operable by a 
As to claim 2, Curtis further discloses:
a.	wherein the controller controls the projector to perform a projection start control according to determination on a projection start trigger based on detection information of a sensor, and perform a projection end control according to determination on a projection end trigger based on the detection information of the sensor read on ¶ 0080, (The process then activates an indicator for a seat in the passenger cabin when a passenger leaves the seat (operation 902). In operation 902, the process may detect when the passenger has left the seat. The indicator indicates a location of the seat when activated in this operation. In other words, the process activates the indicator for the seat in the passenger cabin when a detection of the passenger leaving the seat occurs. The process then deactivates the indicator when the passenger returns to the seat (operation 904), with the process then returning to operation 902 as described above. This process may continue until the seat location system is deactivated). 

a.	wherein the sensor includes a seating sensor configured to detect whether a passenger is seated on a seat, and the controller performs the determination on the projection start trigger or the projection end trigger based on the detection information of the seating sensor read on ¶ 0041, ( controller 202 may be comprised of at least one of a switch, a sensor system, a processor unit, a computer, an application integrated circuit, or other suitable components. For example, when controller 202 includes a switch, the switch may be one that is operable by a passenger, controlled by a circuit, controlled by a computer, or some other device. As another example, the sensor system may comprise pressure sensors that are associated with the seats. The pressure sensor may generate data used to determine when a passenger has left a seat. In other words, the pressure sensor may be used to detect when the passenger leaves the seat).  
As to claim 4, Curtis further discloses:
a.	wherein the sensor includes an illuminance sensor configured to detect illuminance of the interior of the aircraft, and the controller performs the determination on the projection start trigger or the projection end trigger based on the detection information of the illuminance sensor read on ¶ 0078 – ¶ 0080, (an illustration of a flowchart of a process for indicating a seat location is depicted in accordance with an illustrative embodiment. The process illustrated in FIG. 9 may be implemented using seat location system 200 in FIG. 2.  The process begins by initializing a seat location system in the passenger cabin (operation 900). The initialization may include identifying which seats are occupied by passengers. For example, initialization may include receiving data from pressure sensors indicating which seats are occupied by passengers. This initialization may occur when the aircraft is on the runway, at takeoff, or some other time after passengers have been seated and prior to when passengers may leave their seats.  The process 
As to claim 5, Curtis further discloses:
a.	wherein the projector displays a seat number as an image read on ¶ 0075, (sign 810 is a display of a row number and seat identifiers for seats in row 804. The display of sign 810 may increase the ease at which a passenger may return to the same seat 
As to claim 6, Curtis further discloses:
a.	wherein the projector displays a seat number as an image read on ¶ 0075, (sign 810 is a display of a row number and seat identifiers for seats in row 804. The display of sign 810 may increase the ease at which a passenger may return to the same seat).  .  
As to claim 7, Curtis further discloses:
a.	wherein the projector displays a seat number as an image read on ¶ 0075, (sign 810 is a display of a row number and seat identifiers for seats in row 804. The display of sign 810 may increase the ease at which a passenger may return to the same seat).  .  
As to claim 8, Curtis further discloses:
a.	wherein the projector displays a seat number as an image read on ¶ 0075, (sign 810 is a display of a row number and seat identifiers for seats in row 804. The display of sign 810 may increase the ease at which a passenger may return to the same seat).  
As to claim 9, Curtis further discloses:

As to claim 10, Curtis further discloses:
a.	wherein the projector is disposed inside a seat, and the seat has a projection hole through which projection light from the projector passes read on Fig. 8 & ¶ 0074, (indicator 800 in seat location system 126 is shown associated with seat 802 in row 804 of seats 124. As depicted, indicator 800 takes the form of light projector 806. Light projector 806 is associated with side 808 of seat 802. Light projector 806 is positioned to display sign 810 on floor 812 of aisle 814).  
As to claim 11, Curtis further discloses:
a.	wherein the projector is disposed inside a seat, and the seat has a projection hole through which projection light from the projector passes read on Fig. 8 & ¶ 0074, (indicator 800 in seat location system 126 is shown associated with seat 802 in row 804 of seats 124. As depicted, indicator 800 takes the form of light projector 806. Light projector 806 is associated with side 808 of seat 802. Light projector 806 is positioned to display sign 810 on floor 812 of aisle 814).  
As to claim 12, Curtis further discloses:
a.	wherein the projector is disposed inside a seat, and the seat has a projection hole through which projection light from the projector passes read on Fig. 8 & ¶ 0074, (indicator 800 in seat 
As to claim 13, Curtis further discloses:
a.	wherein the projector is disposed inside a seat, and the seat has a projection hole through which projection light from the projector passes read on Fig. 8 & ¶ 0074, (indicator 800 in seat location system 126 is shown associated with seat 802 in row 804 of seats 124. As depicted, indicator 800 takes the form of light projector 806. Light projector 806 is associated with side 808 of seat 802. Light projector 806 is positioned to display sign 810 on floor 812 of aisle 814).  
As to claim 14, Curtis further discloses:
a.	wherein the projection hole is positioned below a seat surface of the seat read on Fig. 8 & ¶ 0074, (indicator 800 in seat location system 126 is shown associated with seat 802 in row 804 of seats 124. As depicted, indicator 800 takes the form of light projector 806. Light projector 806 is associated with side 808 of seat 802. Light projector 806 is positioned to display sign 810 on floor 812 of aisle 814).  

Citation of pertinent Prior Arts
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
	
Conclusion
5.	If the claimed invention is amended, Applicant is respectfully requested to indicate the portion(s) of the specification, which dictate(s) the structure/description relied upon to assist the Examiner in proper interpretation of the amended language and also to verify and ascertain the metes and bounds of the claimed invention.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fekadeselassie Girma whose telephone number is (571) 270-5886.  The examiner can normally be reached on Monday thru Friday, 8:30 – 5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph H. Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fekadeselassie Girma/
Primary Examiner Art Unit 2689